DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-13 and 15-16 are pending with claims 9-13 and 15 withdrawn and claim 16 new. 
Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of Claim 4 of record in the Office Action mailed 2/3/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 7/29/2021.
REPEATED REJECTIONS
The 35 USC 103 rejections of claims 1-3, 5-8 of record in the Office Action mailed 2/3/2021 have been repeated for the reasons of record in the Office Action mailed 7/29/2021.

NEW/REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US 2011/0281015) in view of Ervin et al. (US 2012/0053251), Van der Hijden et al. (WO 2015/128155) and Dongowski et al., Binding of Water, Oil, and Bile Acids to Dietary Fibers of the Cellan Type, German Institute of Human Nutrition Potsdam-Rehbrucke, Arthur-Scheunert-Allee 114-116, D-14558 Bergholz-Rehbrucke, Germany, and Institute of Biology, Humboldt-University Berlin, Invalidentstrasse 42, D-10115 Berlin, Germany.
It is noted that Applicant does not specifically define the difference between a fat and a liquid oil, thus, what is a fat or oil is interpreted as capable of being either.  The claims do not set forth a fatty acid profile for the fat/oil.  The claims do not state 100% of the fatty acids in the triglyceride chains of  the oil as being C18:3 (or C18:0, C18:1, C18:2, C16:0, C16:1, C14:0, C12:0, etc.) and 100% of the fatty acids in the triglyceride chains of the fat as being C18:0 (or C18:1, C18:2, C18:3, C16:0, C16:1, C14:0, C12:0, etc.) or negatively excluding C18:3 fatty acid chains from being in a mixture deemed a fat or negatively excluding C18:0 fatty acid chains from being in a mixture deemed an oil.
Regarding Claims 1-3, Higgins (‘015) teaches a water-in-oil emulsion (See paras. 7 and 24-28 where the composition includes an oil/fat phase including hard fat and liquid oil and other ingredients including 1-15% fibers and less than 3% water.  Shortening is not described as being 100% fat/oil.  The fat is interpreted as including about 0% water as the deodorizer used to refine the fat/oil is well known in the art to operate at relatively high temperatures, around 250 oC, much higher than the boiling point of water under a near perfect vacuum, typically 1-5 mm Hg, absolute.  Since the less than 3% water does not originate in the fat/oil it is interpreted as inherently being included in the fibers, even if the fibers are not hydrated.  Fibers do not include 0% water.  Thus, providing for a water-in-oil emulsion.) comprising 30-90 wt. % of a structured continuous fat phase and 10-70 wt. % of a dispersed aqueous phase (The claims do not state the aqueous phase is 100% water but rather is drafted more broadly to be inclusive other ingredients.  See paras. 24-28 where the composition includes 1-15% fibers and less than 3% water, making up the aqueous phase that is used to replace some of the saturated/trans fats.  Thus, providing for a fat phase within the range of 30-90 wt % and dispersed aqueous phase within the range of 10-70 wt. %.  The fibers can reduce the amount of fat by 5-75%.), said structured continuous fat phase comprising: 95-99.9 wt. % fat (See paras. 8 and 24-28 where the composition includes 1-15% fibers and less than 3% water, thus, providing for the claimed amount of fat.), wherein the particulate anhydrous non-defibrillated cell wall material is present in the structured continuous fat phase in a concentration of 0.2-10%/(0.1-5%) by weight of the liquid oil (See para. 27 where the fiber is 1-10%/(1-7%)/1-4%.  The claims do not set forth a distinction between what is “liquid oil” and fatty acids within the fat/oil that are liquids at room temperature.  It is well known in the oil/shortening art that fats/oils are largely made of mixtures of triglycerides with each fatty acid on a triglyceride molecule including a heterogeneous combination of fatty acids.  For example, a liquid oil may include triglyceride molecules where all three of the chains are C18:0, stearic acid, which is a known hard fat, however, since it may be found in a combination with more liquid triglycerides including C18:1, C18:2 and C18:3 this “hard fat” molecule would be in liquid form as a melting point is in part determined by the molecular interactions between the molecules.  To the contrary, a hard fat composition can include a molecule having three liquid C18:3 chains, however, be frozen at room temperate if the concentration of hard fat molecules is relatively high.  The triglyceride chains can include various combinations of C18:0, C18:1, C18:2, C18:3, C16:0, C16:1, C14:0, C12:0 etc. depending on the type of oil/fat used.  These chains/triglycerides can be either a solid fat or a liquid oil depending on the fatty acid profile of the fat/oil mixture.  The claims do not state all of the fatty acids in the fat are C18:0 or C16:0 and all of the fatty acids in the liquid oil are C18:3 or C18:2, thus, the particular triglyceride/fatty acid can arbitrarily be deemed solid fats or liquid oils.), however, fails to expressly teach said fat having a solid fat content at 20 oC N20 of 5-50% / (35 oC N35 of 0-20%) per Claims 1 and 3, and a liquid oil content at 20 oC that equals 100%-N20 per Claim 1; particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25  µm and 500 µm per Claim 1.
Ervin (‘251) teaches a water-in-oil emulsion usable in a similar manner as taught by Higgins (‘015) comprising: from about 0.3% to about 80% by weight of the composition of an edible oil (See para. 27 where the edible oil is consistent with the claimed range of 30-90%.).
Ervin (‘251) teaches a water-in-oil emulsion usable in a similar manner as taught by Higgins (‘015) comprising from about 1% to about 60% by weight of the composition of a water component (See para. 27 where the amount of water is consistent with the claimed amount of 10-70% aqueous phase.). 
Ervin (‘251) teaches wherein the water-in oil emulsion composition has a beneficial dietary fiber component along with the edible oils and water component forms an emulsion composition with varying levels of viscosity from a pourable fat composition to a solid trans-fat like fat composition (See para. 50.); wherein the compositions can have the same or similar viscosity as partially hydrogenated and fully hydrogenated oils and the viscosity of shortening (See para. 50.); wherein the dietary fiber component helps create the texture and mouth feel of a true fat as well as positive health attributes (See para. 50 where the oil, water and fiber are consistent with the same values as claimed.).
Regarding the solid fat and liquid oil content, Ervin (‘251) teaches the oils being unsaturated, thus, liquid and saturated, thus, solid.  Ervin (‘251) expressly teaches using coconut oil.  Coconut oil is known to be nearly totally hard fat with the two most prevalent fatty acid chains being lauric acid (C12:0) and myrstic acid (C14:0).  These fats are solids at 20 oC and 35 oC.
Ervin (‘251) teaches the edible oil component including edible oils (or combinations of oils), that are highly unsaturated fat-containing oils, being combined with an edible oil that is highly saturated, (See para. 81.); wherein the coconut oil portion of the edible oil component is present in an amount within the range of from about 0.3% to about 20% (See para. 81 where these values are consistent with a solid fat content at 20 oC N20 of 5-50% in Claim #1 and 35 oC N35 of 0-20% in Claim #3.).
The solid fat content ranges are very broad and are inclusive of nearly every conceivable range for the claimed type of composition
Ervin (‘251) teaches wherein the coconut oil component is an important aspect of the composition as it forms a part of the antioxidant flavor profile and unique texture for a fat emulsion composition can provide in foods (See para. 159.  Since the carbon-carbon bounds in the coconut oil are saturated they are not very susceptible to oxidation and degradation when subjected to elevated heat.); wherein the blend of the antioxidant flavor components accomplishes the great taste, texture, melt and mouth feel, without the necessity of partially hydrogenated or fully hydrogenated oils (See para. 159.); wherein the edible oil component with a high level of saturated fatty acids being present in an amount within the range of from about 0.3% to about 20% (See para. 159.); wherein The edible oil component may be selected from the group of edible oils including; coconut oil, palm oil, fractionated coconut or palm oil, partially hydrogenated coconut or palm oil, fully hydrogenated coconut or palm oil, or any other synthesized or altered edible oils including partially hydrogenated oils and fully hydrogenated oils that have either highly saturated or highly unsaturated fatty acids that when hydrogenated become solid similar to coconut oil in consistency including partially hydrogenated soybean oil, cotton seed oil, palm kernel oil or combination of these edible oils (See para. 159 wherein coconut oil is known to be largely hard saturated fat.  Palm oil is known to be about 50% saturated fat.  Palm kernel oil is known to be about 80+% saturated fat.  Fractionation of oil separates the more saturated fractions from the less saturated fractions.  Fractionating oil can provide oil/fat that is more consistent with hydrogenated oil.)
Regarding the particle size, Ervin (‘251) teaches cell wall material consistent with Higgins (‘015) and claimed including from about 0.001% to about 70% by weight of the composition of a dietary fiber component (See para. 27 where the fiber is consistent with the claimed range of 0.2-10% cell wall material.).
 Van der Hijden (‘155) further teaches a plant parenchymal cell wall (See FIGs 1-2.) 

    PNG
    media_image1.png
    394
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    794
    669
    media_image2.png
    Greyscale

clusters having a rehydrated particle size having a d(0.1 ) value higher than 20 micrometer and a d(0.9) value lower than 1500 micrometer; wherein the cell wall clusters have a rehydrated particle size with a d(0.1 ) value higher than 30 micrometer and a d(0.9) value lower than 1400 micrometer, like for (See p. 6, l. 18+ where the dimensions are consistent with the claimed dimensions.).
Dongowski teaches wherein when dried cellans are given to a vessel with a fatty oil, the air of the cell lumina is replaced by oil; wherein the highest oil binding capacity (>10 g of oil/g of cellan) made from thin-walled parenchyma tissue (apples, cabbage, sugar-beet) (See p. 256, “Oil and Emulsion Binding” section.).
Regarding Claims 4, Higgins (‘015) teaches wherein the combination of the structured continuous phase and the dispersed aqueous phase constitutes at least 80 wt. % of the water-in-oil emulsion (See paras. 8 and 24.).
 Regarding Claims 5, Higgins (‘015) teaches the emulsion discussed above, however, fails to expressly disclose wherein the emulsion has a Stevens hardness at 5 oC of at least 30 g.
Regarding the hardness it would have been obvious to a person having ordinary skill in the art the emulsion as taught with Higgins, Ervin, Van der Hijden and Dongowski before them would have the same claimed hardness as the compositions are substantially the same or similar.  Making any adjustment and selection would have been within the skill set of a person having ordinary skill in the art.
Regarding Claims 6, Higgins (‘015) teaches the emulsion discussed above, however, fails to expressly disclose wherein the anhydrous non-defibrillated cell wall material contains galacturonic acid and glucose in a molar ratio of less than 0.60.
Regarding the amount of galacturonic acid and glucose, it would have been obvious the washing step in preparing the material in Higgins
It would have been obvious to a person having ordinary skill in the art with Higgins, Ervin, Van der Hijden and Dongowski before them to provide an emulsion having reduced saturated fat, stable and mouthfeel that are healthier and for a consumer.  Making any adjustment and selection would have been within the skill set of a person having ordinary skill in the art.
Regarding Claims 7, Higgins (‘015) teaches the emulsion discussed above, however, fails to expressly disclose wherein the particulate anhydrous non-defibrillated cell wall material originates from fruit, bulb, root, tuber, leave, and/or stem tissue.
Dongowski teaches wherein when dried cellans are given to a vessel with a fatty oil, the air of the cell lumina is replaced by oil; wherein the highest oil binding capacity (>10 g of oil/g of cellan) made from thin-walled parenchyma tissue (apples, cabbage, sugar-beet) (See p. 256, “Oil and Emulsion Binding” section.).
Regarding Claims 8, Higgins (‘015) teaches the emulsion discussed above, however, fails to expressly disclose wherein the particulate anhydrous non-defibrillated cell wall material originates from one or more plant sources selected from carrot, aubergine, cucumber, sugar beet, apple, pear, leek, pumpkin, kiwi, strawberry, papaya, pine apple, prune, melon, apricot, grapes onion, tomato, potato, coconut.
Regarding the source of cell wall material for water-in-oil emulsions, Dongowski teaches Dietary fibers (DF) of the “cellan” prepared from fruit (apple), cabbage, sugar-beet, soybean hulls, wheat bran in water-oil dispersions (See Abs. and p. 256, “Oil and Emulsion Binding” section.); wherein dry cellan particles absorbed fatty oils without swelling; wherein oil droplets may be entrapped within the cells, yielding a stable dispersion of oil in water (See Abs. and FIG-4.);

    PNG
    media_image3.png
    431
    566
    media_image3.png
    Greyscale

wherein when dried cellans are given to a vessel with a fatty oil, the air of the cell lumina is replaced by oil; wherein the highest oil binding capacity (>10 g of oil/g of cellan) made from thin-walled parenchyma tissue (apples, cabbage, sugar-beet) (See p. 256, “Oil and Emulsion Binding” section.).
Regarding the cell wall material, Van der Hijden (‘155) teaches similar material as discussed above by Higgins (‘015).  Van der Hijden (‘155) teaches plant parenchymal cell wall material being in clusters wherein the plant parenchymal cell can be a cell with a complete and intact cell wall; or a cell of which only a part of the cell wall remains (plant parenchymal cell wall fragment), wherein the cell wall is not intact wherein the cell wall is missing or holes are present in the cell wall (See p. 5, l. 20 +.); wherein the plant parenchymal cell wall clusters can be of natural origin, nature identical, naturally derived or chemically derived (See p. 6, l. 9+.); wherein the plant parenchymal cell wall clusters can have any shape, including spherical, cubic, rod-like, elongated and lamellar (See p. 6, l. 15+ and FIGs 1-2.).
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 6+ of Applicant’s Paper filed 7/29/2021.) that Higgins (‘015) does not teach water, it is noted that said arguments are not persuasive.  As discussed Higgins (‘015) teaches where the composition includes an oil/fat phase including hard fat and liquid oil and other ingredients including 1-15% fibers and less than 3% water (See paras. 7 and 24-28.).  The discussed shortening is not described as being 100% fat/oil.  The fat is interpreted as including about 0% water as the deodorizer used to refine the fat/oil is well known in the art to operate at relatively high temperatures, around 250 oC, which are much higher than the boiling point of water under near perfect vacuum, typically 1-5 mm Hg, absolute.  Since the less than 3% water does not originate in the fat/oil it is interpreted as inherently being included in the fibers, even if the fibers are not hydrated.  Fibers do not include 0% water.
In response to Applicant’s arguments (See p. 7+ of Applicant’s Paper filed 7/29/2021.) that shortening is not a water-oil-emulsion, it is noted that said arguments are only persuasive in part.  Applicant’s arguments leave out a very important caveat.  Applicant’s conclusion actually supports the teachings of Higgins (‘015).  It is well known in the art that traditional shortening included nearly 100% triglycerides if not 100% triglycerides and virtually no other ingredients if not in fact no other ingredients.  Traditionally shortening would include fatty acids that included C18:0, C18:1, C16:0 and C16:1 and other fatty acids to varying extent.  These fatty acids could include C12:0 and C14:0.  The sources of the shortening could differ depending on the source of the fat/oil including soybean oil, cotton seed oil, palm oil, coconut oil, etc.  The source can also depend on whether the shortening is used for baking that would require a particular crystal structure as opposed to frying.  Historically, shortening often included trans fats, however, consumers have deemed these fatty acids as not healthy and banned in some jurisdictions.  Higgins (‘015) teaches shortening as including the addition of fibers to replace some of the hard/trans fat and allowing for the addition of more mono and polyunsaturated fatty acids.  These fibers inherently include water and are not 100% void of water, thus, providing for shortening having elevated amounts of water including less than 3% as taught by Higgins (‘015).  The caveat that Applicant left out in the arguments is that traditional shortening did not include water and Higgins (‘015) does not relate to traditional shortening but rather hard/trans fat partial replacers which are inclusive of less than 3% water.
In response to Applicant’s arguments (See p. 7+ of Applicant’s Paper filed 7/29/2021.) regarding the amounts of fibers with respect to the liquid oil, it is noted that said arguments are not persuasive.  Applicant’s claims regarding these limitations are much broader than what Applicant is arguing.
As discussed above, the claims do not set forth a distinction between what is “liquid oil” and fatty acids within the fat/oil that are liquids at room temperature.  It is well known in the oil/shortening art that fats/oils are largely made of mixtures of triglycerides with each fatty acid on a triglyceride molecule including a heterogeneous combination of fatty acids.  For example, a liquid oil may include triglyceride molecules where all three of the chains are C18:0, stearic acid, which is a known hard fat, however, since it may be found in a combination with more liquid triglycerides including C18:1, C18:2 and C18:3 this “hard fat” molecule would be in liquid form as melting point is in part determined by the molecular interactions between the molecules.  
To the contrary, a hard fat composition can include a molecule having three liquid C18:3 chains, however, be frozen at room temperate if the concentration of hard fat molecules is relatively high.  The triglyceride chains can include various combinations of C18:0, C18:1, C18:2, C18:3, C16:0, C16:1, C14:0, C12:0 etc. depending on the type of oil/fat used.  These chains/triglycerides can be either a solid fat or a liquid oil depending on the fatty acid profile of the fat/oil mixture.  The claims do not state all of the fatty acids in the fat are C18:0 or C16:0 and all of the fatty acids in the liquid oil are C18:3 or C18:2, thus, the particular fat/oil can arbitrarily be deemed solid fats or liquid oils.
Since no fine line is presented regarding the difference between fats and liquid oils Applicant is advised to more precisely claim the invention.
If there is support in the Specification as filed Applicant is advised to change the “aqueous phase” language in Claim 1 to state the emulsion includes 10-70% water to distinguish the less that 3% water taught by Higgins (‘015).
Applicant can alternatively consider incorporating the limitations of Claim 16 into Claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	July 30, 2021